Citation Nr: 0838421	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  03-24 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to disability rating in excess of 30 percent 
for the service-connected carpal tunnel syndrome on the right 
from March 18, 2002, to November 3, 2005.  

2.  Entitlement to disability rating in excess of 50 percent 
for the service-connected carpal tunnel syndrome on the right 
beginning on November 4, 2005.  

3.  Entitlement to disability rating in excess of 20 percent 
for the service-connected carpal tunnel syndrome on the left 
from March 18, 2002, to November 3, 2005.  

4.  Entitlement to disability rating in excess of 40 percent 
for the service-connected carpal tunnel syndrome on the left 
beginning on November 4, 2005.  





REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran performed active service from July 1988 to May 
2000.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision.  
This rating decision granted service connection for bilateral 
carpal tunnel syndrome, and assigned noncompensable ratings 
effective on March 18, 2002.  

In December 2002, the RO increased the disability ratings to 
10 percent, effective on March 18, 2002.  

The RO later, in 2008, increased the disability rating 
assigned to the right carpal tunnel syndrome to 30 percent 
effective on March 18, 2002, and to 50 percent, effective on 
November 4, 2005.  

The RO also increased the disability rating assigned to the 
left carpal tunnel syndrome to 20 percent effective on March 
18, 2002, and to 40 percent, effective on November 4, 2005.  
See January 2008 Supplemental Statement of the Case and April 
2008 RO rating decision.  

The veteran has not provided VA with written notification 
that she is satisfied with the recent rating actions taken by 
the RO; thus, the appeal continues.  AB v. Brown, 6 Vet. 
App. 35 (1993).  


FINDINGS OF FACT

1.  From March 18, 2002, through November 3, 2005, the 
service-connected carpal tunnel syndrome on the right is not 
shown to have been manifested by severe incomplete paralysis 
of the median nerve.  

2.  Beginning on November 4, 2005, the service-connected 
carpal tunnel syndrome on the right is not shown to have been 
manifested by complete paralysis of the median nerve.  

3.  From March 18, 2002, through November 3, 2005, the 
service-connected carpal tunnel syndrome on the left is not 
shown to have manifested by severe incomplete paralysis of 
the median nerve.  

4.  Beginning on November 4, 2005, the service-connected 
carpal tunnel syndrome on the left is not shown to have 
manifested by complete paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  From March 18, 2002 through November 3, 2005, the 
criteria for the assignment of a rating in excess of 30 
percent for the service-connected carpal tunnel syndrome on 
the right were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.124a, 
including Diagnostic Codes (Codes) 8299 and 8515 (2007).  

2.  Beginning on November 4, 2005, the criteria for the 
assignment of a rating in excess of 50 percent for the 
service-connected carpal tunnel syndrome on the right are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.7, 4.124a, including Codes 8299 
and 8515 (2007).  

3.  From March 18, 2002 through November 3, 2005, the 
criteria for the assignment of a rating in excess of 20 
percent for the service-connected carpal tunnel syndrome on 
the left were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.124a, 
including Codes 8299 and 8515 (2007).  

4.  Beginning on November 4, 2005, the criteria for the 
assignment of a rating in excess of 40 percent for the 
service-connected carpal tunnel syndrome on the left are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.7, 4.124a, including Codes 8299 
and 8515 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the veteran, at least in part, is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  

Consequently, there is no need to discuss whether VA met the 
increased duty to notify standard as enunciated in Vazquez-
Flores in claims of entitlement to a higher initial rating 
nor is there a need to remand initial rating claims for 
remedial notice pursuant to Vazquez-Flores.  

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

There is not a scintilla of evidence of any VA error in 
notifying or assisting prejudices the appellant or reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.  


Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim. 
 Fenderson, supra.  

In the September 2002 rating decision, the grant of service 
connection for bilateral carpal tunnel syndrome was assigned 
under 38 C.F.R. § 4.124a, Diagnostic Codes (Codes) 8299 and 
8515.  Hyphenated diagnostic codes are used when a rating 
under one code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2007).  

Code 8515 govern ratings of paralysis of the median nerve.  
Under Code 8515, for the dominant or major hand, mild 
incomplete paralysis of the median nerve warrants a 10 
percent evaluation, moderate incomplete paralysis of the 
median nerve warrants a 30 percent evaluation, and severe 
incomplete paralysis of the median nerve warrants a 50 
percent evaluation.  

Complete paralysis of the median nerve, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normal, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the place of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, and the index and middle finger remain extended; 
cannot flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at the right angle to 
the palm; flexion of the wrist weakened; pain with trophic 
disturbances warrants a 70 percent evaluation.  38 C.F.R. § 
4.124a, Code 8515.  

Under Code 8515, for the non-dominant or minor hand, moderate 
incomplete paralysis of the median nerve warrants a 20 
percent evaluation, and severe incomplete paralysis of the 
median nerve warrants a 40 percent evaluation.  

Complete paralysis of the median nerve, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normal, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the place of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, and the index and middle finger remain extended; 
cannot flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at the right angle to 
the palm; flexion of the wrist weakened; pain with trophic 
disturbances warrants a 60 percent evaluation.  38 C.F.R. § 
4.124a, Code 8515.  

In this case, the veteran's dominant hand is shown to be her 
right hand.  See October 2002 VA neurological examination 
report.  
 
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


Factual Background

With the applicable criteria in mind, the Board notes that 
the record since March 18, 2002, essentially includes VA 
medical evidence, including reports of VA neurological 
examinations conducted in October 2002 and August 2006.  Also 
of record are various private medical records, including 
letters supplied by private treating physicians.  

At her October 2002 VA neurological examination the veteran 
complained of intense bilateral pain, especially at night.  
Driving and working with her hands aggravated this pain.  The 
use of Celebrex alleviated the pain to some degree.  The 
veteran described symptoms of her palms and fingers locking 
recurrently.  The examination showed an intact symmetric 
sensation in all 10 fingers.  Her hand grasps were moderately 
strong.  The supplied diagnosis was that of bilateral carpal 
tunnel syndrome, with "mild" functional impairment and 
constant pain.  

The VA EMG/NCV (electromyography/nerve conduction velocity) 
test results from December 2002 showed "mild" median 
neuropathy at both wrists, worse on the right.  

The VA NCS (nerve conduction studies) findings dated in July 
2003 described the veteran's carpal tunnel syndrome as 
"mild" by objective findings, worse on the right.  

A letter from a private physician, Dr. K. Phillips, dated in 
April 2005, shows that she classified the severity of the 
veteran's bilateral carpel tunnel syndrome as "moderate."  

A letter dated on November 4, 2005, and supplied by a private 
physician, Dr. W. Cambridge, shows that he opined that the 
veteran's bilateral carpel tunnel syndrome was "moderate to 
severe."  The physician commented that there was some mild 
muscle atrophy, bilaterally, and full range of motion of the 
carpus and hand.  He added that the veteran's job as a prison 
guard did not exacerbate her carpal tunnel syndrome.  

An August 2006 letter from a private physician, H. Phillips 
(family practice partner with above-mentioned K. Phillips), 
shows that the veteran was recently examined by a hand 
specialist, Dr. W. Cambridge.  This examination reportedly 
found bilateral carpal tunnel syndrome symptoms suggestive of 
"moderate to severe" carpal tunnel syndrome.  The veteran 
was reported to be a candidate for bilateral carpal tunnel 
release surgery.  

The report of an August 2006 VA neurological examination 
notes that the examiner initially commented that the 
veteran's claims file was not available for review.  A later 
May 2007 addendum report showed that the examiner had an 
opportunity to review the claims file and that this review 
did not require the August 2006 examination findings to be 
amended.  

Celebrex was noted to alleviate some of the veteran's pain 
associated with her carpal tunnel syndrome.  Cortisone shots, 
hand splints, and physical therapy all were noted not to have 
been successful for treatment of the veteran's bilateral hand 
disorder.  Bilateral parasthesias, numbness and weakness were 
all present.  The veteran's disorder was noted to interfere 
with her daily activities, both during work and during non-
work hours.  

The examination showed bilateral pillar tenderness and mild 
muscle atrophy.  A full range of motion of the hands was 
shown on standard goniometer testing.  The examiner commented 
that the veteran's disorder was not relieved by the use of 
non-steroidal anti-inflammatory drugs, splints or by a single 
steroid injection.  

The veteran was noted to have failed long standing 
conservative management over a period of eight years.  The 
examiner added that the veteran's current medical status 
equated to "severe" function limitations in both 
occupational and activities of daily living.  


Analysis

After considering the entire record, the Board finds that the 
severity of the service-connected right and left carpal 
tunnel syndrome is not shown to support the assignment of 
ratings higher than those currently in effect for the 
pertinent periods of time.  

First, concerning the veteran's right carpal tunnel syndrome, 
a disability rating in excess of 30 percent for the period of 
March 18, 2002, through November 3, 2005, is not assignable .  
While "mild" functional impairment was shown in the course 
of the October 2002 VA examination and "moderate" 
disability was cited as part of the April 2005 letter from 
Dr. K. Phillips, at no time during this period was "severe" 
impairment medically documented.  

Second, while "severe" right carpal tunnel syndrome 
findings were first reported as part of the November 4, 2005, 
letter from Dr. W. Cambridge (at which time he described the 
disorder as being "moderate to severe"), disability rating 
in excess of 50 percent for the service-connected carpal 
tunnel syndrome on the right beginning on November 4, 2005, 
is not assignable when considering the applicable criteria.  

The findings compatible with complete paralysis of the right 
median nerve clearly are not demonstrated.  As part of the 
August 2006 VA neurological examination, the examiner did 
characterize the severity of the disorder as "severe," but 
on examination, the veteran had a full range of motion.  
Other findings of "complete" right median nerve paralysis 
such as atrophy and absent reflexes are not shown.  

Third, as concerning the service-connected left carpal tunnel 
syndrome, a disability rating in excess of 20 percent for the 
period of March 18, 2002, through November 3, 2005, is not 
warranted.  As noted, while "mild" functional impairment 
was shown in the course of the October 2002 VA examination, 
and "moderate" disability was cited as part of the April 
2005 letter from Dr. K. Phillips, at no time during this 
period was "severe" left carpal tunnel syndrome impairment 
medically documented.  

Fourthly, the medical evidence on file does not show findings 
that support the assignment of a rating in excess of 40 
percent for the service-connected carpal tunnel syndrome on 
the left beginning on November 4, 2005.  

As discussed, "severe" right carpal tunnel syndrome was 
reported as part of the November 4, 2005, letter from Dr. W. 
Cambridge (at which time he described the disorder as being 
"moderate to severe"), but a rating in excess of 40 percent 
for the service-connected carpal tunnel syndrome on the left 
beginning on November 4, 2005, is not assignable because 
clinical findings of complete paralysis of the right median 
nerve are not demonstrated.  

As discussed as part of the August 2006 VA neurological 
examination, the examiner did characterize the severity of 
the disorder as "severe," on examination.  However, the 
veteran had full range of motion on the left.  

The findings clearly do not approach a level of incapacity 
described as "complete" left median nerve paralysis or 
disruption .  


ORDER

A rating in excess of 30 percent for the service-connected 
carpal tunnel syndrome on the right from March 18, 2002, 
through November 3, 2005, is denied.  

A rating in excess of 50 percent for the service-connected 
carpal tunnel syndrome on the right beginning on November 4, 
2005, is denied.   

A rating in excess of 20 percent for the service-connected 
carpal tunnel syndrome on the left from March 18, 2002, 
through November 3, 2005, is denied.  

A rating in excess of 40 percent for the service-connected 
carpal tunnel syndrome on the left beginning on November 4, 
2005, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


